CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned, Terry D. Hildestad, the President and Chief Executive Officer, and Vernon A. Raile, the Executive Vice President, Treasurer and Chief Financial Officer, of MDU Resources Group, Inc. (the "Company"), DOES HEREBY CERTIFY that: 1.The Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, each of the undersigned has executed this statement this 8th day of November, 2007. /s/ Terry D. Hildestad Terry D. Hildestad President and Chief Executive Officer /s/ Vernon A. Raile Vernon A. Raile Executive Vice President, Treasurer and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to MDU Resources Group, Inc. and will be retained by MDU Resources Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
